Title: From George Washington to Lieutenant Caleb Brewster, 8 August 1778
From: Washington, George
To: Brewster, Caleb


          
            Sir,
            White plains Augt 8th 1778.
          
          I have received your Letter of yesterday from Norwalk.
            Let me entreat that you will continue to use every possible means to obtain intelligence
            of the Enemys motions—not only of those which are marching Eastward, upon Long Island,
            but others—In a more especial manner, I have to request, that you will, by every devise
            you can think of, have a strict watch kept upon the Enemy’s ships of war, and give me
            the earliest notice of their Sailing from the hook—To obtain speedy & certain
            intelligence of this matter may be of great Importance to the French Fleet at, &
            the enterprize on, Rhode Island; for which reason, do not spare any reasonable expence
            to come at early & true information; always recollecting, & bearing in
            mind, that vague, & uncertain accts of things, on which any plan is to be formed
            or executed is more distressing & dangerous than receiving none at all—Let an
            eye also be had to the Transports, whether they are preparing for the reception of
            Troops &ca—Know what number of men are upon long Island—whether they are moving
            or stationary—what is become of their draft Horses—whether they appear to be collecting
            of them for a move—How they are  supplied with Provisions—what
            arrivals—whether with Men, or Provisions—and whether any Troops have Imbarked for Rhode
            Island or else where within these few days. I am Sir Yr Most Obedt Servt
          
            G. W——n.
          
        